WHITE, J., Dissenting.
I dissent. In my opinion section 100 of the Long Beach city charter unequivocally declares that members of the fire department are in the “competitive” class of classified civil service employees, and at least inferentially provides that the promotional examinations mentioned in section 104 of the charter shall be competitive. In other words, that the determination of “merit, efficiency, character, conduct”, shall be by competitive examination. The civil service board is not authorized to exercise any power not conferred upon it by the charter which creates it or not necessarily implied from the powers so conferred.
In the instant ease, it appears from the verified petition that petitioner successfully passed a promotional examination for engineer in the fire department and was certified by the civil service board to the appointing power in the fire department, the latter of whom declared his intention to appoint petitioner to the vacant departmental position, but is restrained from so doing by action of the civil service board taken at its meeting on May 19, 1941, when it was voted that ‘ ‘ promotional examinations and certifications be held in abeyance, and that the chief examiner be instructed to work out a method of holding promotional tests which would conform to the above court decision”. The court decision referred to in *668the minutes of the civil service board is Haub v. Tuttle, 80 Cal. App. 561 [251 Pac. 925]. In my opinion, this case is not applicable nor helpful in determining the powers of the board of the city of Long Beach, for the reason that the charter under consideration in the cited case did not contain the “competitive class” provisions found in the Long Beach charter.
I feel that petitioner is entitled to an alternative writ of mandate requiring the Civil Service Board of Long Beach to reinstate and put into effect the eligible list for promotions to the position of engineer in the fire department as such list was established by competitive examination conducted pursuant to the requirements of the city charter, and to certify the name of petitioner as being eligible for promotion to the existing vacancy in the position of fire department engineer, or to show cause before this court why such action is not taken.